MEMORANDUM **
Mohammed Sarif Bapary, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ order dismissing Bapary’s appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, applying the standards governing adverse credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based on the inconsistencies between Bapary’s testimony and his supporting documents regarding his reason for leaving Bangladesh, his knowledge of an arrest warrant against him, and the injuries he sustained. See Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir.2007); Shrestha, 590 F.3d at 1046-47 (“Although inconsistencies no longer need to go to the heart of the petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is of great weight.”). The agency was not compelled to accept Bapary’s statements about the inconsistencies. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.2011). Thus, in the absence of credible testimony, Bapary’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Bapary’s CAT claim is based on the same testimony the agency found not credible and the record does not otherwise compel the conclusion that it is more likely than not he will be tortured if returned to Bangladesh, his CAT claim also fails. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.